Benedict, J.
It is proved that the Breakwater, although she stopped her engine, did not then reverse it. It is also proved that if the engine of the Breakwater had been reversed as soon as possible after it was stopped there would have been no collision. The Breakwater*, having the ferry-boat on her starboard side, and upon a crossing course, was bound to do all in her power to avoid striking the ferry-boat as she crossed. It was in her power to reverse the engine sooner than she did, and by so doing to have avoided striking the ferry-boat as she did. The *512circumstances of wind and tide and the signals exchanged were sufficient to show to those in charge of the Breakwater that reversing the engines of the Breakwater could not be delayed without risk of collision. The delay that occurred in reversing the engines of the Breakwater was therefore a fault, and renders the Breakwater responsible for the collision that occurred; The ferry-boat was guilty of no fault.